Citation Nr: 1700634	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The appellant served with the Army National Guard of South Carolina and with the United States Army Reserve from May 1979 to September 1984.  This service consisted of numerous periods of active duty for training, including from June 25, 1979, to August 18, 1979, and from June 16, 1980, to August 26, 1980, and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The June 2011 rating decision denied entitlement to service connection for diabetes mellitus.  A notice of disagreement was received in April 2012, a statement of the case was issued in October 2012, and a substantive appeal was received in November 2012.

In August 2013, the appellant testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

The appellant's current diabetes mellitus was not incurred in nor aggravated by active duty service or by active duty for training.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2011, May 2011, December 2011, January 2012, and August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant evidence has been obtained and associated with the claims folder to satisfy VA's duty to assist, as all obtainable evidence identified by the appellant relative to the issue on appeal has been obtained and associated with the claims folder.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the RO has obtained the appellant's available service treatment records, service personnel records, VA medical records, and available private medical records.

The Board notes that not all of the appellant's service treatment records are available for review.  Specifically, service treatment records from the appellant's first period of active duty service (from June 1980 to August 1980) are unavailable.  An April 2015 Deferred Rating Decision has outlined all of the steps that were taken to attempt to obtain a complete set of service treatment records dated from the appellant's first period of active duty service, and the appellant was provided proper notice of the unavailability of these records in May 2015.  

When service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board further notes that the appellant has alleged that his diabetes mellitus first manifested in 1983, approximately four years following the period from which the missing records come.  He has submitted evidence to this effect, and none of the remaining evidence suggests that his diabetes mellitus arose between June 25, 1979, and August 18, 1979.  Therefore, even though the service treatment records from this period are not of record, the Board observes that such records are not relevant to the claim at hand and finds that their absence from the record is not prejudicial to the Veteran's claim. 

The Board notes that the appellant has not been provided with a VA examination for his service connection claim.  However, as will be discussed in more detail below, an examination is not necessary to decide this claim based on the Board's determination that the appellant's diabetes mellitus type I is a disease that first manifested during a period of inactive duty training and based on an absence of evidence of aggravation during a period of active duty for training.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2016).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

Certain evidentiary presumptions do not apply to active duty for training or inactive duty training periods.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The presumption of soundness, the presumption of aggravation, and the presumption of service connection for chronic disabilities manifesting in service or within a post-service presumptive period are three such presumptions.

Under the presumption of soundness, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

Under the presumption of service connection for chronic disabilities manifesting in service or within a post-service presumptive period, service connection may be granted on a presumptive basis for chronic disabilities, such as diabetes mellitus, if such are shown to have been manifested to a compensable degree (a degree of 10 percent or more under the applicable diagnostic codes) in service or within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When the fact of chronicity in service is not adequately supported, service connection for chronic disabilities may nonetheless be established based on a continuity of symptomatology from the time of discharge.  38 C.F.R. § 3.303(b) (2016).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of in-service incurrence, to include for chronic disabilities), 3.306 (presumption of aggravation), and 38 C.F.R. § 3.304 (presumption of soundness) regarding the appellant's periods of active duty for training and inactive duty training is not available.  Thus, with respect to his periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that he became disabled from an injury (or a disease in the case of active duty for training service) that was incurred or aggravated in the line of duty.

The appellant has claimed entitlement to service connection for diabetes mellitus, type I.  He contends, as described in an August 2012 personal statement, that he "was diagnosed with Diabetes Mellitus between October 24, 1983 and October 29, 1983 at Kershaw Health, Camden, S.C.  This was during Active duty Training weekend with National Guard."  

With respect to the presence of a current disability, numerous medical records, including a January 2011 letter from his treating physician, reflect that the appellant has been diagnosed with diabetes mellitus, type I.  The Board notes that diabetes mellitus is considered to be a disease rather than an injury.  Therefore, service connection may only be granted if his diabetes mellitus was incurred or aggravated as a result of active duty service or while performing active duty for training.  

An NGB Form 22 reflects that the appellant served in the Army National Guard of South Carolina and in the Army Reserve from May 21, 1979, through September 1, 1984.  Service personnel records reflect that the appellant did not have any active duty service, but that he did have multiple periods of active duty for training and inactive duty training.  His service personnel records reflect that he served on active duty for training from June 25, 1979, to August 18, 1979; from June 16, 1980, to August 26, 1980; from May 23, 1981, through June 6, 1981; from May 1, 1982, through May 15, 1982; from August 13, 1983, through August 27, 1983; and from July 21, 1984, through August 4, 1984.  The remainder of his service is classified as inactive duty training.  

Turning to the medical evidence of record, the earliest indication of diabetes mellitus appears in the March 1983 periodic examination report.  This record notes abnormal urinalysis findings and indicates that the appellant is to be evaluated by his private doctor for possible diabetes.  

A March 1983 memorandum from the Office of the Adjutant General of the State of South Carolina Military Department reflects that the State Surgeon had found the appellant to be medically disqualified for retention.  

An April 1983 letter from the appellant's private physician states that, "[o]ver the past month we have determined that [the appellant] has a mild form of diabetes."  It was noted that they were attempting to control this condition through diet and that he should be able to perform his duties without difficulty.  

A re-evaluation of medical disqualification was requested, and an April 1983 disposition form reflects that the appellant was found to be fit for duty and his profile was changed to P1.

A September 2011 letter from the appellant's former healthcare provider certifies that the appellant had been hospitalized from October 24, 1983, through October 29, 1983, for uncontrolled diabetes mellitus.  

A July 16, 1984, letter from the appellant's physician notes that the appellant is on 35 units of insulin daily for diabetes.  

The appellant's service personnel records reflect that he was found medically disqualified for retention in August 1984 and was discharged effective September 1, 1984.

A January 2012 letter from the appellant's endocrinologist notes that the appellant "has a history of hyperglycemia dating back to 1983 although they commented on diet control at that point."  He further noted that, even though no glucose value was given on the available records, he "would consider [the appellant] a diabetic at that time and would expect that likely he was insulin dependent from a time not long after this."  A January 2014 letter from this doctor states that the appellant "in review of prior records has hyperglycemia and evidence of diabetes dating back to 1983 while he was in service.  With his history we question whether his illness should be considered service connected."  

The above evidence demonstrates that the appellant was diagnosed with diabetes mellitus during a period of inactive duty training and, therefore, service connection cannot be granted.  The record contains contemporaneous service treatment records and private medical records reflecting that the appellant was first suspected of having diabetes in March 1983 at the time of his periodic examination.  He was subsequently sent to his private physician, who wrote in an April 1983 letter that it had been determined over the past month that the appellant has "a mild form of diabetes."  

Service personnel records reflect that the appellant's most recent period of active duty for training prior to the diabetes diagnosis occurred in May 1982, which is 10 months prior to the initial diabetes suspicion.  They also reflect that he next served on active duty for training in August 1983, which is five months following the suspicion that the appellant may have diabetes.  When the appellant was not on active duty for training, he was on inactive duty training.  Thus, the appellant was on inactive duty training for approximately 10 months prior to the March 1983 indication of diabetes and five months following the March 1983 record.  

The Board acknowledges that the appellant, in his August 2012 personal statement, indicated that he was diagnosed with diabetes in late October 1983 during a weekend of active duty training.  Service connection cannot be granted on this basis, however, as records from 1983 demonstrate that the appellant had been diagnosed with diabetes approximately six months earlier.  This statement thus constitutes an inaccurate recollection of past events.  Because the appellant was not on active duty for training at the time of his October 1983 hospitalization, no finding of in-service aggravation can be made.

The January 2012 and January 2014 letters from the appellant's physician estimate that the appellant's diabetes began during his period of service.  This opinion is consistent with the contemporaneous evidence of record.  As discussed above, however, the classification of the appellant's service is highly relevant to determining whether service connection is warranted.  For the reasons discussed above, the physician's assertions that the appellant's diabetes began in 1983 are an insufficient basis upon which to establish service connection.

With respect to aggravation, the evidence of record (including service treatment records and any contemporaneous private treatment records) does not reflect that a worsening of the appellant's diabetes occurred during the two, two-week periods of active duty for training that occurred between the March 1983 diabetes finding and the appellant's September 1984 separation.  Therefore, the Board finds that the presumption of aggravation is not raised and that service connection based on aggravation is not warranted.

In the absence of a presumption of soundness, VA is not burdened with demonstrating by clear and unmistakable evidence that the appellant's diabetes existed before his entrance into service and was not aggravated by such service.  As demonstrated above, VA has met its burden to show that the appellant's diabetes mellitus was not incurred during a period of active duty service or active duty for training.

In the absence of presumptive service connection based on a chronic disability, service connection cannot be awarded based on the fact that the appellant was diagnosed with diabetes mellitus within one year following a period of active duty for training (specifically, the period from May 1 through May 15, 1982).

In short, diabetes mellitus was not incurred or aggravated during a period of active duty for training.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for diabetes mellitus must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type I, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


